         Case 6:19-cv-01322-YY           Document 19   Filed 02/08/21     Page 1 of 2




Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                           UNITED STATES COURT DISTRICT COURT

                                       DISTRICT OF OREGON

CURTIS J. FERNLUND,
                                                   Civil No. 6:19-cv-01322-YY
                          Plaintiff,
                                                   ORDER FOR ATTORNEY FEES
       vs.                                         PURSUANT TO EAJA

Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering the Stipulated Motion of the parties submitted herein, Order hereby

grants that Commissioner shall pay the sum of $9,133.63 in attorney fees upon verification that

Plaintiff has no debt to the government which qualifies for offset against the awarded fees,

pursuant to the reasoning in Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521, 2527 (2010) (EAJA

awards fees subject “to a federal administrative offset if the Litigant has outstanding federal




1 – ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
         Case 6:19-cv-01322-YY         Document 19       Filed 02/08/21     Page 2 of 2




debts”) for full settlement of all claims for fees under EAJA. Costs for court filing-fees shall be

awarded to Plaintiff attorney in the sum of $400.00 pursuant to 28 U.S.C. §1920.

        If Plaintiff has no outstanding federal debt, payment of $9,133.63 in attorney fees plus

$400.00 reimbursement of Court filing-fees shall be made to Plaintiff’s attorneys, Drew L.

Johnson, P.C., and mailed to their office at 1700 Valley River Drive, Eugene, OR 97401. If

Plaintiff has such debt, the check for any remaining funds after offset shall be made out to

Plaintiff and mailed to counsel’s office at the address provided above.
                                              8th 2021
       IT IS SO ORDERED this day of February _____,


                                                                  /s/ Youlee Yim You
                                                             ______________________________
                                                             U.S. Magistrate Judge

PRESENTED BY:

By:    /s/ SHERWOOD J. REESE
       Sherwood J. Reese, OSB #144130
       Of Attorneys for Plaintiff




2 – ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
